                                                 1   Kristin Going (admitted pro hac vice)
                                                     Natalie Rowles (Bar No. 330089)
                                                 2   MCDERMOTT WILL & EMERY LLP
                                                     340 Madison Avenue
                                                 3   New York, NY 10173-1922
                                                     Telephone: (212) 547-5367
                                                 4   Facsimile: (212) 547-5444
                                                     kgoing@mwe.com
                                                 5   nrowles@mwe.com

                                                 6   Attorneys for Wilmington Trust, National Association

                                                 7

                                                 8                             UNITED STATES BANKRUPTCY COURT
                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                 9                                     OAKLAND DIVISION
                                                10
                                                     In re                                               Case No.: 21-40363
                                                11
MCDERMOTT WILL & EMERY LLP




                                                                                                         CHAPTER 11
                                                12   CALIFORNIA-NEVADA METHODIST
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                     HOMES,                                              NOTICE OF APPEARANCE AND
                                                13                                                       REQUEST FOR NOTICE
                                                14                         Debtor.
                                                15
                                                                    NOTICE OF APPEARANCE AND REQUEST FOR NOTICES
                                                16

                                                17           PLEASE TAKE NOTICE that McDermott Will & Emery LLP hereby enters its
                                                18   appearance (this “Notice”) in the above-captioned chapter 11 case as counsel to Wilmington Trust,
                                                19   National Association (“Wilmington”) and requests that any and all notices and pleadings given or
                                                20   required to be given in the above-captioned chapter 11 case, and any and all papers served or
                                                21   required to be served in the above-captioned chapter 11 case, be given and served upon the
                                                22   following:
                                                23                                            Kristin Going
                                                                                             Natalie Rowles
                                                24                                   MCDERMOTT WILL & EMERY LLP
                                                                                          340 Madison Avenue
                                                25                                     New York, NY 10173-1922
                                                                                       Telephone: (212) 547-5367
                                                26                                      Facsimile: (212) 547-5444
                                                                                            kgoing@mwe.com
                                                27                                         nrowles@mwe.com
                                                28

                                                 Case: 21-40363      Doc# 69  Filed:
                                                                           NOTICE OF 04/13/21 Entered:
                                                                                     APPEARANCE        04/13/21
                                                                                                AND REQUEST FOR10:39:20
                                                                                                                NOTICE                Page 1 of 4
                                                 1          PLEASE TAKE FURTHER NOTICE that this Notice encompasses all notices, copies

                                                 2   and pleadings referred to in section 1109(b) of title 11 of the United States Code and in Rules 2002,

                                                 3   3017, 9007, and 9010 of the Federal Rules of Bankruptcy Procedure, including, without limitation,

                                                 4   notices of any orders, motions, demands, complaints, petitions, pleadings, plans of reorganization,

                                                 5   disclosure statements, requests, or applications, and any other documents brought before this Court

                                                 6   in this case, whether formal or informal, written or oral, or transmitted or conveyed by mail,

                                                 7   delivery, telephone, telex, or otherwise, which affect or seek to affect the above case.

                                                 8          PLEASE TAKE FURTHER NOTICE that neither this Notice nor any prior or later

                                                 9   appearance shall be deemed or construed to be a waiver of any substantive or procedural rights of
                                                10   Wilmington including, without limitation: (i) the right to have final orders in noncore matters

                                                11   entered only after de novo review by a district court judge; (ii) the right to trial by jury in any
MCDERMOTT WILL & EMERY LLP




                                                12   proceedings so triable in this case or in any case, controversy, or proceeding related to this case;
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   (iii) the right to have a district court judge withdraw the reference in any matter subject to

                                                14   mandatory or discretionary withdrawal; (iv) an election of remedies; or (v) any other rights, claims,

                                                15   actions, defenses, setoffs, or recoupments to which Wilmington is or may be entitled, in law, in

                                                16   equity, or otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments are

                                                17   expressly reserved. Unless and until Wilmington expressly states otherwise, Wilmington does not

                                                18   consent to the entry of final orders or judgments by this Court if it is determined that this Court,

                                                19   absent consent of the parties, cannot enter final orders or judgments consistent with Article III of
                                                20   the United States Constitution.

                                                21

                                                22
                                                                                 [Remainder of Page Intentionally Left Blank]
                                                23

                                                24

                                                25

                                                26
                                                27

                                                28

                                                                                                -2-
                                                 Case: 21-40363       Doc# 69  Filed:
                                                                            NOTICE OF 04/13/21 Entered:
                                                                                      APPEARANCE        04/13/21
                                                                                                 AND REQUEST FOR10:39:20
                                                                                                                 NOTICE                    Page 2 of 4
                                                 1
                                                     Dated: April 13, 2021             By:   /s/ Natalie Rowles
                                                 2                                           Kristin K. Going (admitted pro hac vice)
                                                                                             Natalie Rowles (Bar No. 330089)
                                                 3                                           MCDERMOTT WILL & EMERY LLP
                                                                                             340 Madison Avenue
                                                 4                                           New York, NY 10173-1922
                                                                                             Telephone: (212) 547-5367
                                                 5                                           Facsimile: (212) 547-5444
                                                                                             kgoing@mwe.com
                                                 6                                           nrowles@mwe.com

                                                 7                                           Attorneys for Wilmington Trust, National
                                                                                             Association
                                                 8

                                                 9
                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28

                                                                                              -3-
                                                 Case: 21-40363     Doc# 69  Filed:
                                                                          NOTICE OF 04/13/21 Entered:
                                                                                    APPEARANCE        04/13/21
                                                                                               AND REQUEST FOR10:39:20
                                                                                                               NOTICE        Page 3 of 4
                                                 1                                    CERTIFICATE OF SERVICE

                                                 2          I certify that on April 13, 2021, I caused a copy of the foregoing document to be served by

                                                 3   the Electronic Case Filing System for the United States Bankruptcy Court for the Northern District

                                                 4   of California.

                                                 5
                                                                                                    /s/ Natalie Rowles
                                                 6                                                  Natalie Rowles
                                                 7

                                                 8

                                                 9
                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28

                                                                                                -4-
                                                 Case: 21-40363       Doc# 69  Filed:
                                                                            NOTICE OF 04/13/21 Entered:
                                                                                      APPEARANCE        04/13/21
                                                                                                 AND REQUEST FOR10:39:20
                                                                                                                 NOTICE               Page 4 of 4
